NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SIDHARTHA MADHU BHISE,                          No.    17-71430

                Petitioner,                     Agency No. A088-492-940

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Sidhartha Madhu Bhise, native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and de novo claims of due


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations in removal proceedings, including claims of ineffective

assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      We decline to consider any challenge to the agency’s underlying denial of

relief because this Court has already decided those issues. See Bhise v. Lynch, 648

Fed. Appx. 650 (9th Cir. 2016).

      The BIA did not abuse its discretion by denying Bhise’s motion to reopen

based on ineffective assistance of counsel because he failed to show prejudice. See

Mohammed, 400 F.3d at 793-94 (to prevail on an ineffective assistance of counsel

claim, petitioner must show counsel’s performance was so inadequate it may have

affected the outcome of proceedings).

      The BIA did not abuse its discretion by denying Bhise’s untimely motion to

reopen because Bhise failed to establish materially changed country conditions in

India to qualify for the regulatory exception to the filing deadline. See 8 C.F.R.

§ 1003.2(c)(2)-(3); Najmabadi v. Holder, 597 F.3d 987-90 (9th Cir. 2010)

(petitioner failed to show evidence was “qualitatively different” to warrant

reopening).

      We reject Bhise’s contentions that the BIA applied the wrong legal standard

                                          2                                    17-71430
in its analysis or failed to consider record evidence.

      PETITION FOR REVIEW DENIED.




                                           3             17-71430